         Case 7:10-cv-01136-NSR Document 231 Filed 07/12/21 Page 1 of 1




                                        JOSEPH A. VITA
      7/12/2021                      ATTORNEY AT LAW           Mr. Salt's request is granted. Mr. Salt must
                                        52 Irenhyl Avenue      comply with this Court's prior orders on or
                                  Port Chester, New York 10573 before August 15, 2021. In light of the
                                       Telephone 914-939-5401  COVID-19 pandemic and limited in-person
                                         Joev63542@aol.com
                                                               proceedings in the courthouse, Mr. Salt's
VIA ECF                                                        time to surrender/purge is extended to
                                                               September 10, 2021. This is a final
July 9, 2021                                                   extension.

Hon. Nelson S. Roman
United States District Court Judge               Dated: 7/12/2021
United States Courthouse                         White Plains, NY
300 Quarropas Street
White Plains, New York 10601

Re:    Waterkeeper Alliance, Inc. v. Spirit of Utah Wilderness, Inc., 10 CV 1136 (NSR-LMS)

Dear Judge Roman:

        I am writing on behalf of Mr. Salt as directed by the Court in its 6/25/21 order, to respond
to plaintiff’s June 24, 2021, letter motion to reinstate the penalty of imprisonment and require
Mr. Salt’s surrender to the U.S. Marshal.

        Mr. Salt has complied with the terms of the Court’s previous orders regarding posting of
disclaimer statement and removing references and use of Great Salt Lakekeeper. However, Mr.
Salt has not paid any fines to date and still has not complied with providing the information list
and financial documentation required by the Court’s previous orders.

       It is Mr. Salt’s intention to provide the financial and written materials required by the
Court’s previous orders. However, because of a series of further medical complications, as
described in the attached e-mail, Mr. Salt has been unable to comply to date. Medical
documentation was previously filed as attachments with the prior 5/29/21 letter motion
(document 227). I am further attaching a copy of Mr. Salt’s recent GI test results. In view of
these medical issues, Mr. Salt is requesting a further extension in the time to provide the
requested financial affidavit and documentation. He is requesting that the Court extend the
compliance date until August 15, 2021 and extend the surrender/purge date until September 1,
2021.

       Thank you for considering this request.


Respectfully submitted,

/S/ Joseph A. Vita
Joseph A. Vita
